UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7350



VICTOR COLLYN GREENE,

                                               Plaintiff - Appellant

          versus


DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES; EASTERN CORRECTIONAL INSTITUTION;
EARL BESHEARS, Warden, in his official
capacity as Warden of Eastern Correctional
Institution; MARYLAND CORRECTIONAL PRE-RELEASE
SYSTEM; WARDEN CORCORAN, in his official
capacity as Warden of Maryland Correctional
Pre-Release System; RICHARD LANHAM, Commis-
sioner, in his official capacity as Commis-
sioner of Correction,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-1901-JFM)


Submitted:   January 15, 1998             Decided:   January 28, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Victor Collyn Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant, a Maryland inmate, appeals the district court's

orders dismissing his complaint under 28 U.S.C.A. § 1915(e) (West

Supp. 1997), and denying his motion for reconsideration. We have

reviewed the record and the district court's opinions and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Greene v. Department of Public
Safety, No. CA-97-1901-JFM (D. Md. July 21 & Aug. 22, 1997). We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2